  Case 1:15-cr-00867-RMB Document 593-16 Filed 01/21/20 Page 1 of 1




GENEL MÜDÜRLÜK
FİNANSAL MUHASEBE VE RAPORLAMA DAİRE BAŞKANLIĞI

         İÇSEL BİLGİLERE İLİŞKİN ÖZEL DURUM AÇIKLAMA FORMU

Ortaklığın Adresi                    : Barbaros Mah. Şebboy Sok. No:4 Ataşehir/İstanbul
Telefon ve Faks No                   : 0216 503 7070 - 0212 340 9399
E-posta adresi                       : halkbank.ir@halkbank.com.tr
Ortaklığın Yatırımcı/Pay Sahipleri ile
İlişkiler Biriminin Telefon-Faks No : 0216 503 54 04 – 0212 340 09 90
Tarih                                : 22.03.2016 - 321
Konu                                 : Basında Yer Alan Haberler Hakkında

MERKEZİ KAYIT KURULUŞU A.Ş.

Açıklanacak Özel Durumlar: Bugün bazı yayın organlarında ABD’de yürütülen bir
soruşturma kapsamında Bankamızın adı da verilerek haberler yapılmakta ve asılsız tezviratlar
üretilmektedir.

Söz konusu soruşturmayla Bankamızın herhangi bir bağlantısı bulunmamaktadır. Bu
kapsamda Bankamıza yönelik herhangi bir inceleme talebi bulunmadığı gibi Bankamız
herhangi bir inceleme ya da soruşturmanın tarafı değildir. Bankamız bugüne kadar olduğu
gibi tüm iş ve işlemlerini ulusal ve uluslararası düzenlemelere uygun bir şekilde
yürütmektedir.

Açıklamanın İngilizce versiyonu aşağıda verilmektedir. / English version of the disclosure is
stated below.

As part of an investigation conducted in the United States, some publications today have
provided unfounded news and false claims using the name of our Bank.

Our Bank does not have any connection with ongoing investigation. Not only is there any
inquiry related to our Bank, our Bank is not part of any inquiry or investigation as well. Our
Bank continues to perform its business according to national and international regulations as it
always does.

In contradiction between the Turkish and English versions of this public disclosure, the
Turkish version shall prevail.

Yukarıdaki açıklamalarımızın, Sermaye Piyasası Kurulu’nun yürürlükteki Özel Durumlar
Tebliğinde yer alan esaslara uygun olduğu, bu konuda/konularda tarafımıza ulaşan bilgileri
tam olarak yansıttığını; bilgilerin defter, kayıt ve belgelerimize uygun olduğunu, konuyla ilgili
bilgileri tam ve doğru olarak elde etmek için gerekli tüm çabaları gösterdiğimizi ve yapılan bu
açıklamalardan sorumlu olduğumuzu beyan ederiz.
                                                               Saygılarımızla,

                                               TÜRKİYE HALK BANKASI A.Ş.
                                                  GENEL MÜDÜRLÜĞÜ



                                                         2016.03.22 Halkbank 'About News Reports'.pdf
